420 F.2d 1384
UNITED STATES of America, Appellee,v.William Charles EASON, III, Appellant.
No. 13999.
United States Court of Appeals, Fourth Circuit.
Argued March 5, 1970.
Decided March 9, 1970.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte; Wilson Warlick, Judge.
George L. Fitzgerald, Charlotte, N. C. (Court-appointed counsel), for appellant.
Bruce B. Briggs, Asst. U. S. Atty., (Keith S. Snyder, U. S. Atty., and Joseph R. Cruciani, Asst. U. S. Atty., on the brief), for appellee.
Before SOBELOFF, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Finding no error, the judgment of the District Court is


2
Affirmed.